            Case 1:17-cr-02949-MV Document 257 Filed 11/13/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,
                                                              No. 17-CR-02949-MV-1
       v.

DASHAWN ROBERTSON,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendant Dashawn Robertson’s Motion in

Limine to Exclude Speculative Testimony. Doc. 217. In it, he asks the Court to exclude any

testimony from government witnesses “regarding the unsubstantiated matching of holes in the

alleged t-shirt worn by the victim on the date of incident in this matter to a particular caliber of

ammunition or type of firearm.” Id. at 1. Mr. Robertson represents that none of the expert opinions

provided by the government support matching the holes in the t-shirt to a particular weapon or

caliber and that “[t]he Government has not provided any report or data that would suggest that

testing had even been done to determine whether each hole in the t-shirt could be traced to a type

of ammunition or if each of the holes occurred on the same date of this incident.” Id. at 2. He

accordingly argues that any such testimony should be prohibited under Rule 702 of the Federal

Rules of Evidence. Id.

       In response, the government submits that “[t]he holes in the t-shirt are consistent with .45

ACP bullets, shell casings for which were found by police and recovered at the site of the

shooting.” Doc. 220 at 2. It accordingly submits that it “might ask its forensics firearms technician

witness about the consistency of the holes with various calibers of ammunition, if it lays a proper
          Case 1:17-cr-02949-MV Document 257 Filed 11/13/20 Page 2 of 3




foundation first to ask such a question pursuant to Federal Rules of Evidence 702 and 703.” Id.

The government continues that it might “also ask one of its [ATF] witnesses to make founded and

relevant observations about this evidence in accordance with Federal Rule of Evidence 701.” Id.

It argues that Mr. Robertson’s request that this evidence be excluded is unsupported by the caselaw

and is overly broad. Id. at 3. In reply, Mr. Robertson asserts that he is not aware of any forensic

testing of the t-shirt, like a gunshot residue test, that would establish that the holes were in fact

caused by gunshots. Doc. 242 at 1. He also argues that other .44 and .45 caliber bullets could

have caused the holes and there is accordingly no way to reliably conclude that the holes were

caused by .45 ACP bullets, as the government suggests. Id. at 2.

       The parties then discussed this motion further at the pretrial conference held on November

12, 2020. The government acknowledged that its expert witnesses have not conducted any forensic

testing on the t-shirt but then clarified that it would not be eliciting expert testimony to exclude

any brands of firearms or ammunition from causing the holes. Doc. 254 at 3. Instead, the

government represented that it will be eliciting lay witness testimony that the holes in the t-shirt—

which the government represents are approximately .45 inches in diameter—are “consistent” with

.45 ACP ammunition. Id. In response, the Court expressed concern that the government has not

yet established an adequate foundation to support such testimony because it has not explained, for

example, how the distance of the shooter or the angle of the shooting might have affected the

ultimate size of the alleged bullet holes in the t-shirt. Id. The defense reiterated its position that

the proposed testimony is unduly speculative and the consistency the government is alleging

between the holes and the recovered ammunition has not been established by facts in the record.

Id.

       As the Court stated at the pretrial conference, it will neither exclude nor admit the evidence



                                                  2
          Case 1:17-cr-02949-MV Document 257 Filed 11/13/20 Page 3 of 3




in question at this point. The government will bear the burden at trial of establishing a proper

evidentiary foundation for the proposed testimony, and it must do so through a witness with

personal knowledge about the t-shirt and the ammunition, as required by Rule 602 of the Federal

Rules of Evidence.1 See Fed. R. Evid. 602. If the testimony will indeed be lay witness testimony

under Rule 701, the government must also establish that it is not “based on scientific, technical, or

other specialized knowledge within the scope of Rule 702.” Fed. R. Evid. 701(c). Unless and

until the government establishes a proper foundation, the Court will not permit it to elicit any

evidence about the “matching of holes in the alleged t-shirt worn by the victim on the date of

incident in this matter to a particular caliber of ammunition.” Doc. 217 at 1.

                                            CONCLUSION

        For the foregoing reasons, the Court rules on Mr. Robertson’s Motion in Limine to Exclude

Speculative Testimony [Doc. 217] in accordance with this order.

Dated this 13th day of November, 2020.




                                                         _______________________________
                                                         MARTHA VÁZQUEZ
                                                         UNITED STATES DISTRICT JUDGE




1
  The Court also notes that to the extent the relevant measurements of the t-shirt holes and ammunition are
contained in sworn documents that were prepared by forensic scientists other than the government’s
intended witnesses, the Supreme Court’s holding in Melendez Diaz v. Massachusetts, 557 U.S. 305 (2009)
would prohibit the introduction of any such documents absent an opportunity for Mr. Robertson to confront
their author[s] on cross-examination. See id. at 311.

                                                    3
